Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is EP 2940923 – related to a device for quantum random number generation based on an optical process of quantum nature comprising a light source emitting photons randomly as well as to a corresponding method, both allowing to obtain random numbers of high quality. The prior art of record does not teach or suggest at least “ the at least one optical diffuser element is located in a light path between the at least one light source and the plurality of light detector elements so that, when light is emitted from the light source, the light enters the diffuser element through a first surface of the diffuser element, passes through the diffuser element, and exits the diffuser element from a second surface of the diffuser element opposed to the first surface, wherein the diffuser element is configured to make, the degree of illumination of each of the plurality of light detector elements more uniform; whereby the output values of the plurality of light detector elements comprise a set of random numbers each comprising quantum noise;” as recited in claims 1, 15, and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182